UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 27, 2010 PMA Capital Corporation (Exact name of registrant as specified in its charter) Pennsylvania 001-31706 23-2217932 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 380 Sentry Parkway Blue Bell, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (610) 397-5298 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On April 27, 2010, PMA Capital Corporation (the “Company”) issued a press release regarding the decision of the Company’s Board of Directors to amend the Section 382 Shareholder Rights Plan dated as of August 6, 2009 (the “Rights Plan”) if the Company’s shareholders vote to approve the Rights Plan at the Annual Meeting of Shareholders to be held on May 5, 2010.A copy of the press release is attached hereto as Exhibit 99.1. Item9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release dated April 27, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PMA Capital Corporation April 27, 2010 By: /s/ Stephen L. Kibblehouse Name: Stephen L. Kibblehouse Title: Executive Vice President & General Counsel Exhibit Index Exhibit No.Description Press Release dated April 27, 2010.
